Order filed, September 26, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00817-CR
                                    ____________

                       JAIRO FRANCISCO LOPEZ, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                    On Appeal from the Co Crim Ct at Law No 13
                               Harris County, Texas
                          Trial Court Cause No. 1803236


                                          ORDER

       The reporter’s record in this case was due September 24, 2012. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Deanne Bridwell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM